
	
		I
		111th CONGRESS
		1st Session
		H. R. 1074
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Scalise
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  update certain procedures applicable to commerce in firearms and remove certain
		  Federal restrictions on interstate firearms transactions.
	
	
		1.Short titleThis Act may be cited as the Firearms
			 Interstate Commerce Reform Act.
		2.Authority to
			 conduct interstate firearms transactions
			(a)Firearms
			 dispositionsSection 922(b)(3) of title 18, United States Code,
			 is amended—
				(1)by striking
			 rifle or shotgun and inserting firearm;
			 and
				(2)in subparagraph
			 (A)—
					(A)by striking
			 located, and inserting located or temporarily
			 located,; and
					(B)by striking
			 both such States and inserting the State in which the
			 transfer is conducted and the State of residence of the
			 transferee.
					(b)Dealer
			 locationSection 923 of such title is amended—
				(1)in subsection
			 (j)—
					(A)in the first
			 sentence, by striking , and such location is in the State which is
			 specified on the license; and
					(B)in the last
			 sentence—
						(i)by
			 inserting transfer, after sell,;
						(ii)by
			 striking all that follows Act and inserting a period; and
						(2)by adding at the
			 end the following:
					
						(m)Nothing in this chapter shall be construed
				to prohibit the sale, transfer, delivery, or other disposition of a firearm or
				ammunition—
							(1)by a person licensed under this chapter to
				another person so licensed, at any location in any State; or
							(2)by a licensed importer, licensed
				manufacturer, or licensed dealer to a person not licensed under this chapter,
				at a temporary location described in subsection (j) in any
				State.
							.
				
